GRANT F. LANGLEY                                                                                                       SUSAN E. LAPPEN
City Attorney                                                                                                          PATRICIA A. FRICKER
                                                                                                                       HEIDI WICK SPOERL
MIRIAM R. HORWITZ                                                                                                      GREGG C. HAGOPIAN
                                                                                                                       JAY A. UNORA
          1032-2019-507
ADAM B. STEPHENS                                                                                                       KATHRYN Z. BLOCK
MARY L. SCHANNING                                                                                                      KEVIN P. SULLIVAN
JAN A. SMOKOWICZ                                                                                                       THOMAS D. MILLER
Deputy City Attorneys                                                                                                  ROBIN A. PEDERSON
                                                                                                                       JEREMY R. MCKENZIE
                                                                                                                       PETER J. BLOCK
                                                                                                                       JENNY YUAN
                                                                                                                       ALLISON N. FLANAGAN
                             Milwaukee City Hall Suite 800200 East Wells StreetMilwaukee, Wisconsin 53202-3551   HEATHER H. HOUGH
                                                                                                                       ANDREA J. FOWLER
                                      Telephone: 414.286.2601TDD: 414.286.2025Fax: 414.286.8550                  PATRICK J. MCCLAIN
                                                                                                                       NAOMI E. GEHLING
                                                                                                                       BENJAMIN J. ROOVERS
                                                                                                                       ELLENY B. CHRISTOPOULOS
                                                                                                                       TYRONE M. ST. JUNIOR
                                                                                                                       HANNAH R. JAHN
          February 27, 2020                                                                                            JULIE P. WILSON
                                                                                                                       GREGORY P. KRUSE
                                                                                                                       KIMBERLY A. PRESCOTT
                                                                                                                       SHEILA THOBANI
                                                                                                                       KATRYNA C. RHODES
                                                                                                                       NICOLE F. LARSEN
                                                                                                                       JAMES M. CARROLL
                                                                                                                       WILLIAM G. DAVIDSON
          Stephen C. Dries, Clerk of Court                                                                             MEIGHAN M. ANGER
                                                                                                                       ALEXANDER R. CARSON
          United States District Court - Eastern District                                                              JENNIFER J. TATE
          517 East Wisconsin Avenue, Room 362                                                                          Assistant City Attorneys

          Milwaukee, WI 53202

                   Re:       Estate of Jermaine Claybrooks, et al. v. City of Milwaukee, et. al
                             Case No. 19-CV-160

          Dear Clerk:

          Please note that I have spoken with Attorney Gunta, counsel for the City of West
          Allis defendants. We both request that the Court lift its stay on discovery, and
          allow us to continue with our discovery work in this case on behalf of our clients.

          Thank you for your attention to the above.

          Very truly yours,

          /s/

          SUSAN E. LAPPEN
          Assistant City Attorney

          SEL/cdr
          1032-2019-507/267084




                  Case 2:19-cv-00160-LA Filed 02/27/20 Page 1 of 1 Document 34
